Examiner’s Comments
	The amendment filed 6/1/2021 is acknowledged and has been entered.
	Claims 1, 2, 5-14, 21-23 are pending.
	As indicated in the previous Office action (Ex Parte Quayle action mailed 3/31/2021), the restriction between claims 1, 2, 5-14, 23 and 21-22 has been withdrawn and claims 21 and 22 have been rejoined with the examined claims, fully considered, and are allowed.
	Upon entry of the amendment, claims 1, 2, 5-14, 21-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635